Citation Nr: 1119049	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-08 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial, compensable rating for an ingrown toenail of the right great toe.


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk








INTRODUCTION

The Veteran had active military service from November 2001 to November 2006.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2007 rating decision in which the RO, inter alia, granted service connection and assigned a 0 percent (noncompensable) rating, each, for residuals of a fracture of the right small finger and for an ingrown toenail of the right great toe, effective November 5, 2006; the RO also denied the Veteran's claim for service connection for a low back disability.  In September 2008, the Veteran filed a notice of disagreement (NOD) with the initial disability ratings assigned and the denial of service connection.  In February 2009, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in March 2009.

In May 2010, the Board denied an initial, compensable rating for residuals of a fracture of the right small finger and remanded the claims remaining on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claims (as reflected in an April 2011 supplemental SOC (SSOC)) and returned the matters remaining on appeal to the Board for further consideration.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for the ingrown toenail of the right great toe, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

The Board notes that the Veteran was previously represented by the North Carolina Division of Veterans Affairs (NCDVA).  However, in February 2010, before certification of the appeal to the Board, the NCDVA revoked its power of attorney by way of a letter sent to VA and the Veteran.  During the approximately 13 month period since that revocation, the Veteran has not obtained another representative, the Board now recognizes the Veteran as proceeding pro se in this appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims remaining on appeal have been accomplished.

2.  While the Veteran complained of low back pain at separation from service, there is no competent medical evidence that the Veteran currently has, or has had at any time pertinent to this appeal, a low back disability.

3.  Since the November 5, 2006 effective date of the award of service connection for an ingrown toenail of the right great toe, the disability has been manifested by a small ingrown portion of the right great toenail.

4.  At no point since the November 5, 2006 effective date of the award of service connection has the Veteran's ingrown toenail of right great toe been shown to be so exceptional or unusual as to render the schedular criteria inadequate for rating the disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for an initial, compensable rating for an ingrown toenail of the right great toe are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.118, Diagnostic Code 7899-7806, 7817 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a January 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection for low back and right toe disabilities, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The October 2007 rating decision reflects the initial adjudication of the claims after issuance of the January 2007 letter.

Subsequently, the pertinent criteria for evaluating the Veteran's right great toe disability, to include extra-schedular considerations, were set forth in the February 2007 SOC.  In a May 2010 letter, the Veteran was provided with specific notice of what was needed to support his claim for a higher rating.  After issuance of the February 2007 SOC and the May 2010 letter, and opportunity for the Veteran to respond, the April 2011 SSOC reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and private treatment records, and the report of March 2007 VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran.  

The Board also finds that no additional RO action to further develop the record in connection with the claims remaining on appeal is warranted.  On May 2010 remand, the RO was instructed to request current authorizations from the Veteran in order to obtain outstanding treatment records from Drs. Zirna and Kinsler.  In a May 2010 letter, the RO requested signed authorization forms from the appellant in order to obtain medical treatment records from the identified physicians.  The appellant has not responded to the RO's request.  Additionally, the appellant has not submitted the identified private medical records on his own.  In order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  VA's duty to assist is not always a one-way street, and that if an appellant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  VA is only required to obtain evidence that is "adequately identified."  38 U.S.C.A. § 5103A(b), (c).  Here, as the appellant has not provided current, signed authorization forms, no additional RO action in this regard is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Considering the claim for service connection in light of the above, the Board finds that the criteria for service connection for a low back disability are not met.

At the outset, the Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1101.  Thus, evidence of current disability is a fundamental requirement for a grant of service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).  
In McClain, the United States Court of Appeals for Veterans Claims (Court) held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Id. at 321.  Here, however, there is no competent evidence to support a finding that the Veteran has, or at any time pertinent to this claim has had, a low back disability.

The Veteran's service treatment records are negative for any treatment, evaluation, or diagnoses related to the lower back.  In his report of medical history at separation in July 2006, the Veteran reported recurrent back pain.

There is no post-service medical evidence in the claims file reflecting treatment, evaluation, or diagnosis relating to a low back disability.  In his written statements, the Veteran has indicated that he suffers from low back pain.  

On VA examination in March 2007, the Veteran reported a history of low back symptomatology for the past 4 years.  He described symptoms of stiffness, weakness, cramping, and intermittent pain.  The Veteran noted that he was not receiving any treatment for his back, nor was he taking any medication.  He also denied any incapacitation or functional impairment due to his back.  On examination, the Veteran's posture and gait were normal, there were no spasms, tenderness, ankylosis, or radiation of pain.  Range of motion findings revealed flexion 0 to 90 degrees, extension 0 to 30 degrees, right lateral flexion 0 to 30 degrees, left lateral flexion 0 to 30 degrees, right rotation 0 to 30 degrees, and left rotation 0 to 30 degrees.  The examiner noted that the range of motion findings were normal and there was no evidence of pain, fatigue, weakness, lack of endurance, or incoordination with repetition.  X-rays of the lumbosacral spine were normal.  The examiner concluded that there was no pathology to render a diagnosis related to the Veteran's lower back.

Moreover, the Board points out that the VA examiner's opinion constitutes the only competent opinion to address the question of whether the Veteran has a current low back disability, and that the Veteran has not presented any contrary medical evidence or opinion.  

Thus, without a current medical diagnosis of a low back disability, fundamentally, there can be no award of service connection.  Hence, discussion of the remaining criteria for establishing service connection is unnecessary.

Furthermore, to whatever extent assertions of the Veteran are offered in an attempt to establish a current diagnosis of a low back disability, such attempt must fail.  The matter of current diagnosis upon which the claim turns is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (persuasive) opinion on the medical matter upon which the claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for a low back disability must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Higher Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as  to which of two ratings applies under a particular Diagnostic  Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. 
§ 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3 (2010).

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

The Veteran's ingrown toenail of the right great toe has been evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7899-7813, by analogy to dermatophytosis.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27. 

Under Diagnostic Code 7813, dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) should be rated as disfigurement of the head, face or neck, scars, or dermatitis, depending upon the predominant disability.

Under Diagnostic Code 7806, dermatitis or eczema covering less than 5 percent of the entire body, affecting less than 5 percent of exposed areas; and requiring no more than topical therapy during the past 12-month period warrants a noncompensable rating.  Dermatitis or eczema covering at least 5 percent, but less than 20 percent, of the entire body; affecting at least 5 percent, but less than 20 percent, of exposed areas; of requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12- month period warrants a 10 percent rating.  Dermatitis or eczema covering 20 to 40 percent of the entire body, affecting 20 to 40 percent of exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent rating.  Dermatitis or eczema warrants a 60 percent rating if it covers more than 40 percent of the entire body, more than 40 percent of exposed areas are affected, or if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2010).

Considering the pertinent evidence in light of the above, the Board finds that an initial, compensable rating for an ingrown toenail of the right great toe is not warranted at any point since the November 5, 2006 effective date of the award of service connection.

The Veteran's service treatment records reflect that, in February 2004, the Veteran sought treatment for his right big toe.  He complained of pain in the right big toe for approximately a month.  On examination, the right big toe was positive for edema, erythema, elevated skin temperature, and redness.  He was treated with antibiotics.  A March 2004 follow up appointment revealed little improvement of the Veteran's right great toe disability.  A digital block of the right great toe was performed and the Veteran was again treated with antibiotics.

Private treatment records reflect treatment for a right great toe infection in July 2005, while the Veteran was still on active duty.  On examination, there was erythema, drainage, edema, pain, and granulation tissue along the borders of the right great toenail.  The Veteran was treated with an injection of Lidocaine, antibiotics, and Tylenol.  A follow up appointment in August 2005 revealed no erythema, drainage, edema, pain, or granulation tissue.  The examiner noted that the Veteran's right great toe condition had resolved.  There are no further treatment records for the right great toe during service.  

The report of the March 2007 VA examination reflects the Veteran's complaints of itching, crusting, shedding, and oozing yellowish fluid in regards to his great right toe.  He reported that the symptoms only manifested during flare-ups, which occurred several times per year and lasted from several days to weeks.  The examiner noted that the Veteran's ability to complete daily functions was not limited during flare-ups.  The Veteran denied any treatment in the past year for his right great toe.  The examiner noted that there was no functional impairment resulting from the Veteran's right great toe disability and that the disability did not involve any area exposed to sun.  On examination, the examiner noted a small ingrown portion in the medial aspect of the right great toe without infection.  The examiner's diagnosis was "chronic ingrown toenail, big toe of the right foot".  

Here, the Board finds that the weight of the evidence is against the assignment of a compensable disability rating for the Veteran's ingrown toenail of the right great toe at any time since the November 5, 2006 effective date of the award of service connection.  As noted above, the minimum compensable (10 percent) rating under Diagnostic Code 7806 requires dermatitis or eczema covering at least 5 percent of the body (but less than 20 percent); affecting at least 5 percent of exposed areas (but less than 20 percent); or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for less than six weeks during the past 12-month period.  Here, the March 2007 VA examiner noted that the Veteran's right great toe disability did not affect any exposed area.  There was no evidence of active pathology of the Veteran's ingrown toenail of the right great toe noted on examination and the Veteran denied any treatment for the disability in the past 12 months.  The examiner stated that only a small portion of the right great toenail was ingrown, clearly less than 5 percent of the body, and no eczema or dermatitis (or other right toe skin disability) was noted on examination.  Moreover, the examiner explicitly stated that there was no functional impairment resulting from the Veteran's ingrown toenail of the right great toe and flare-ups did not impact daily functions.  Thus, even considering the Veteran's reported sympomatology during flare-ups, there is no basis for assigning a compensable rating for the Veteran's service-connected ingrown toenail of the right great toe at any time since the November 5, 2006 effective date of the award of service connection.  38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813.  

The Board has also considered the applicability of other diagnostic codes for a compensable rating for the Veteran's ingrown toenail of the right great toe, but finds that no other diagnostic code provides a basis for higher rating.  In this regard, the Veteran's right great toe disability has not been shown to involve moderate foot disability, systemic treatment, scars, or psoriasis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 and 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805, 7816, 7817.  Moreover, the Board notes that the Veteran's right great toe disability has not been shown to result in any functional impairment, and, thus, the disability is not shown to involve any factor(s) that warrant evaluation under any other provision of VA's rating schedule.

The Board reiterates that it has considered the Veteran's assertions as to his right great toenail symptoms-which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support a compensable rating-eczema or dermatitis affecting at least 5 percent of the body, affecting 5 percent of exposed areas, or requiring intermittent systemic therapy, or other, demonstrated functional impairment within the meaning of VA's rating schedule-require medical findings which are within the province of trained medical professionals.  See Jones, 7 Vet. App. at 137-38.  Hence, while the appellant's complaints have been considered, they are not considered more persuasive on these points than the objective medical findings which, as indicated above, do not support the claim for a compensable rating.

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the effective date of the grant of service connection has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited in the February 2009 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  
See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step:  a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the disability under consideration, pursuant to Fenderson (cited above), and that an initial, compensable rating for an ingrown toenail of the right great toe must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56 (1990).







ORDER

Service connection for a low back disability is denied.

An initial, compensable rating for an ingrown toenail of the right great toe is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


